Dear Mr. Broussard:
Your opinion request presents several questions regarding Acts 624 and644 of the 1990 legislature.  Art. 624 addresses the employment of retirees of the Louisiana School Employees Retirement System.  Act 624 amended and reenacted La. R.S. 17:886 and generally limits to part-time employment, retirees of the system who work for any parish or city school board after retirement.  Earnings from such employment from July 1 through June 30 of any year must not exceed 50% of the retirees average benefits for the same period.
You ask the following specific questions regarding the Act and we answer as follows:
      1.  Are school board members considered employees of the State or of the Parish?
School Board members are employees of the Parish School Board.
      2.  Are school board members considered full-time or part-time employees?
School Board members would be considered part-time employees.
      3.  Would a retiree in the Louisiana School Employees Retirement System, elected to the LaFourche Parish School Board, be subject to the terms of Act 624?
Yes.  There is no exemption for school board members.
In addition to the above, you asked the following questions:
      1.  If a tenured Assistant Superintendent assumes the position of Superintendent with a four-year contract, and the Board does not renew the contract, does he   have a right to his tenured position as Assistant Superintendent?
      If he had tenure, which was acquired as a teacher, he will continue to have that tenure after his contract as Superintendent is ended. Failure to renew the contract as Superintendent does not terminate whatever tenure rights he may have.  R.S. 17:442, 444.
      2.  In reference to the new Act 644 (R.S. 17:421.5), does this law apply when a local school board is not indexed to the teacher salary, but has an  administrator's pay scale?
Yes.  La. R.S. 17:421.5 states in part A as follows:
      "Notwithstanding any other provision of law to the contrary, every principal, assistant principal, instructional supervisor, visiting teacher, social worker, or any other certified or licensed personnel who is employed in that capacity by a city or parish school board and whose salary is provided through the minimum foundation program formula shall receive a minimum salary equal to an additional one-ninth for each additional month employed beyond nine based on the salary he would receive as a teacher paid under the provisions of the minimum salary schedule for teachers as provided in R.S. 17:421.3.  Such minimum salaries shall be effective no later than July 1, 1988.
By its provisions, R.S. 17:421.5 applies to all personnel listed therein. It provides for minimum salaries for each additional month worked beyond nine months.  It covers those people whose salaries are provided through the minimum foundation program formula.  It is important to note that this statute provides a minimum salary for the extra months, it does not provide a salary scale so it would not necessarily supersede an administrator's pay scale.
We trust the foregoing has answered your questions.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: JAMES M. ROSS Assistant Attorney General